[Cite as State v. Andrews, 2021-Ohio-1719.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA


STATE OF OHIO,                                      :

                Plaintiff-Appellee,                 :
                                                             No. 110047
                v.                                  :

CE’MATIZEA ANDREWS,                                 :

                Defendant-Appellant.                :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: May 20, 2021


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-18-632567-B


                                              Appearances:

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Anna Faraglia and John Hirschauer,
                Assistant Prosecuting Attorneys, for appellee.

                Rick L. Ferrara, for appellant.


EILEEN A. GALLAGHER, J.:

                   Defendant-appellant Ce’Matizea Andrews appeals the imposition of

maximum, consecutive prison sentences after he pled guilty to one count of

involuntary manslaughter with three-year and five-year firearm specifications and
one count of attempted felonious assault. Andrews contends that the record does

not support the imposition of consecutive sentences, specifically, the trial court’s

proportionality finding under R.C. 2929.14(C)(4). Because we find that Andrews’

sentences are not reviewable under R.C. 2953.08(D)(1), we affirm.

Factual Background and Procedural History

                  On October 5, 2018, a Cuyahoga County Grand Jury indicted

Andrews and six codefendants in a 29-count indictment. Andrews was charged in

13 of those counts, which included one count of aggravated murder (Count 1), one

count of murder (Count 2), four counts of attempted murder (Counts 3-6), one count

of discharge of a firearm on or near prohibited premises (Count 7), four counts of

felonious assault (Counts 8-11), one count of improperly handling firearms in a

motor vehicle (Count 12) and one count of having weapons while under disability

(Count 14). Many of the counts included one-year, three-year and five-year firearm

specifications.

                  The charges arose out of a shootout that occurred in the area of Lee

Road and Harvard Avenue in Cleveland on June 20, 2018, resulting in the death of

a nine-year-old girl, S.N. S.N. was sitting in the backseat of her mother’s vehicle,

waiting for her mother to retrieve her brother from a nearby boxing club. Andrews

initiated the shootout, firing a gun out of the window of a moving vehicle at a group

of males with whom Andrews had a verbal altercation earlier that day. Although no

one was struck by Andrews’ gunfire, when members of the group returned fire on

Andrews, a bullet struck S.N. in the head, killing her.
               The parties reached a plea agreement. On August 11, 2020, Andrews

pled guilty to amended Count 1, involuntary manslaughter in violation of

2903.04(A), a first-degree felony, with three-year and five-year firearm

specifications and amended Count 8, attempted felonious assault in violation of R.C.

2923.02/2903.11, a third-degree felony. Amended Count 1 related to the death of

S.N. Amended Count 8 related to the attempted felonious assault of three males at

whom Andrews had fired — three of his codefendants, Demarias Perry, Timothy

Greene and Dyshawn Bonner. As part of the plea agreement, the parties agreed to

a jointly recommended sentence of 18 to 22 years and that Andrews would not be

subject to judicial release. In exchange for Andrews’ guilty pleas, the remaining

counts were nolled. The trial court ordered a presentence investigation report and

scheduled the sentencing hearing for the following month.

               The sentencing hearing was held on September 24, 2020. S.N.’s

family, the state, Andrews’ stepfather, Andrews and defense counsel addressed the

trial court at the sentencing hearing. After hearing these statements, reviewing “the

entire case file” and considering the presentence investigation report, the state’s

sentencing memorandum, Andrews’ motion to waive fees and costs, the “principles

and purposes of sentencing” in R.C. 2929.11, the “seriousness and recidivism

factors” in R.C. 2929.12 and the sentencing provisions specifically relating to “felony

sentencing of the first and third degrees,” the trial court sentenced Andrews to an

aggregate prison term of 22 years, i.e., 19 years on amended Count 1 (eight years on

the two firearm specifications to be served prior to and consecutive to 11 years on
the underlying offense) and a consecutive 36-month sentence on amended Count 3.

The trial court also imposed five years of mandatory postrelease control and ordered

Andrews to pay costs, but stayed the costs for five years.

              The trial court made the followings findings in support of the

imposition of consecutive sentences at the sentencing hearing:

      On the felony of the third degree, the defendant will be sentenced to 36
      months consecutive with the felony of the first degree. The Court finds
      that it is necessary to protect the public and to punish the offender, that
      the harm is so great or unusual that a single term does not adequately
      reflect the seriousness of the conduct, and the offender’s criminal
      history shows that consecutive terms are needed to protect the public.

              In its September 24, 2020 sentencing journal entry, the trial court set

forth its findings in support of the imposition of consecutive sentences as follows:

      Fel-3 is to run consecutive with the fel-1. That is necessary to protect
      the public and punish the offender, and the harm is so great that a
      single term does not adequately reflect the seriousness of the conduct
      and the offender’s criminal history shows that consecutive terms are
      needed to protect the public.

              Andrews appealed, raising the following assignment of error for

review:

      The trial court erred in imposing maximum, consecutive sentences.

Law and Analysis

              In his sole assignment of error, Andrews contends that the record

clearly and convincingly did not support the trial court’s proportionality finding

under R.C. 2929.14(C)(4), i.e., that consecutive sentences are not disproportionate

to the seriousness of the offender’s conduct and to the danger the offender poses to
the public, and that the trial court, therefore, erred in imposing consecutive

sentences.1 Specifically, Andrews argues that because he did not fire the bullet that

killed S.N. (and because no other person was struck by any of the bullets Andrews

fired), the trial court’s imposition of consecutive sentences is “disproportionate to

the conduct alleged.” He maintains that “maximum, consecutive sentences should

be reserved for the shooter * * * on the same charges” and that the trial court should

have, therefore, imposed concurrent rather than consecutive sentences. Andrews

requests that this court vacate his consecutive sentences or modify his 22-year

aggregate sentence to a 19-year aggregate sentence.

               As stated above, however, this case involves a jointly recommended

sentence.    Our review of Andrews’ sentences is, therefore, limited by R.C.

2953.08(D)(1). Pursuant to R.C. 2953.08(D)(1), a sentence imposed upon a

defendant is not subject to appellate review “if the sentence is authorized by law, has

been recommended jointly by the defendant and the prosecution in the case, and is

imposed by a sentencing judge.” See also State v. Noling, 136 Ohio St.3d 163, 2013-

Ohio-1764, 992 N.E.2d 1095, ¶ 22 (R.C. 2953.08(D)(1) is “a statutory limit on a court

of appeals’ jurisdiction to hear an appeal.”). This limitation on a defendant’s ability

to challenge a jointly recommended sentence on appeal applies to sentences

imposed as a result of plea agreements involving an agreed specific term, plea



      1 Andrews does not dispute that the trial court made the findings required for the
imposition of consecutive sentences under R.C. 2929.14(C)(4). He argues only that the
record clearly and convincingly does not support the trial court’s proportionality finding
under R.C. 2929.14(C)(4).
agreements involving a jointly recommended sentencing range and plea agreements

involving pleas to multiple offenses with a jointly recommended aggregate

sentencing range. State v. Williams, 8th Dist. Cuyahoga No. 108724, 2020-Ohio-

3802, ¶ 8-10; State v. Patterson, 8th Dist. Cuyahoga No. 106655, 2018-Ohio-4114,

¶ 10; State v. Grant, 2018-Ohio-1759, 111 N.E.3d 791, ¶ 11-20, 23 (8th Dist.). “That

appellant agreed to a sentencing range or sentencing cap, as opposed to a specific

sentence, is immaterial.” Grant at ¶ 23. R.C. 2953.08(D)(1) also precludes appellate

review of a defendant’s sentence where nonmandatory consecutive sentences are

imposed, even where there is no specific agreement as to the imposition of

consecutive sentences. State v. Smith, 8th Dist. Cuyahoga No. 108708, 2020-Ohio-

3454, ¶ 23; Grant at ¶ 24; State v. Glaze, 8th Dist. Cuyahoga No. 105519, 2018-Ohio-

2184, ¶ 15-16.

                 A sentence is “authorized by law” within the meaning of R.C.

2953.08(D)(1) ‘“if it comports with all mandatory sentencing provisions.’”

(Emphasis deleted.) State v. Sergent, 148 Ohio St.3d 94, 2016-Ohio-2696, 69

N.E.3d 627, ¶ 26, quoting State v. Underwood, 124 Ohio St.3d 365, 2010-Ohio-1,

922 N.E.2d 923, paragraph two of the syllabus; see also State v. Adkins, 8th Dist.

Cuyahoga Nos. 109184 and 109185, 2021-Ohio-1294, ¶ 11.

                 In this case Andrews was sentenced pursuant to a plea agreement that

included, as one of its negotiated terms, an aggregate sentencing range that was

recommended jointly to the trial court and the trial court sentenced Andrews to an

aggregate sentence of 22 years, a sentence that was within the jointly recommended
sentencing range of “18 to 22 years.”      The agreed sentencing range, and the

sentences ultimately imposed, were within the authorized statutory ranges for the

offenses. There is no claim that Andrews’ sentence did not otherwise comport with

any “mandatory sentencing provisions.”

              Andrews argues that his consecutive sentences should be vacated

because the record clearly and convincingly did not support the trial court’s findings

in support of the of imposition of consecutive sentences under R.C. 2929.14(C)(4)

— specifically, the required finding that consecutive sentences are not

disproportionate to the seriousness of the offender’s conduct and to the danger the

offender poses to the public.

              However, based on the parties’ plea agreement, the trial court was not

required to make consecutive sentencing findings in order to impose consecutive

sentences in this case. “If a jointly recommended sentence includes nonmandatory

consecutive sentences, and the trial judge fails to make the consecutive-sentence

findings * * *, the sentence is nevertheless ‘authorized by law,’ and therefore is not

appealable pursuant to R.C. 2953.08(D)(1).” Sergent, 148 Ohio St.3d 94, 2016-

Ohio-2696, 69 N.E.3d 627, at ¶ 30, 43. When the trial court imposes nonmandatory

consecutive sentences within a jointly recommended sentencing range that is

authorized by law, the sentences are “not subject to appellate review under R.C.

2953.08(D)(1), regardless of whether there is any specific agreement to

nonmandatory consecutive sentences.” Grant, 2018-Ohio-1759, 111 N.E.3d 791, at

¶ 34; see also Smith, 2020-Ohio-3454, at ¶ 23; Patterson, 2018-Ohio-4114, at ¶ 10.
              As the court explained in Grant:

             Range agreements are no different than specific term
      agreements; they are both negotiated agreements based on a quid pro
      quo arrangement where each side gives up something in exchange for
      being bound by the terms of the agreement. Under either scenario, the
      defendant can “cap” or limit his exposure. When an agreed range is
      involved, the state is ensured the sentence will fall within the agreed
      range and the defendant is ensured it will not exceed it. We cannot
      permit a defendant to agree to a term of imprisonment, whether
      expressed specifically or within a range, in exchange for lesser charges
      or having some charges dismissed, only to turn around and challenge
      that very agreement on appeal. Such practice would only serve to
      undermine the state’s incentive to enter plea agreements in the first
      place.

      ***

              Where a defendant agrees to a sentencing range, he implicitly
      agrees to all definite sentencing possibilities within that range,
      including nonmandatory consecutive sentences. * * * “If [the
      defendant] believed a sentence at the top end of that range was
      improper, [he] should not have accepted a plea deal that authorized it.”
      [State v.] Connors, 2d Dist. Montgomery No. 26721, 2016-Ohio-3195,
      at ¶ 4.

      ***

      The inherent understanding in some agreed ranges is that they are
      inclusive of consecutive sentences that may be imposed. If a defendant
      agrees to a range that allows for the imposition of more than 11 years
      on any counts involving an F-1 offense and any other crime, that
      defendant has agreed to consecutive sentences.

Grant at ¶ 18, 31, 33; cf. State v. Porterfield, 106 Ohio St.3d 5, 2005-Ohio-3095, 829

N.E.2d 690, ¶ 25 (“The General Assembly intended a jointly agreed-upon sentence

to be protected from review precisely because the parties agreed that the sentence is

appropriate. Once a defendant stipulates that a particular sentence is justified, the

sentencing judge no longer needs to independently justify the sentence.”).
              In entering into the plea agreement in this case, the parties agreed

that any aggregate sentence within the range of 18 to 22 years would be appropriate.

The maximum sentence the trial court could have imposed on amended Count 1 was

19 years (eight years on the firearm specifications consecutive to 11 years on the

involuntary manslaughter charge). The maximum sentence the trial court could

have imposed on amended Count 3 was 36 months. As such, the agreed range of “18

to 22 years” necessarily contemplated the potential imposition of nonmandatory

consecutive sentences. Andrews, therefore, implicitly agreed to the imposition of

consecutive sentences when he entered into the plea agreement, and the trial court

was permitted to impose nonmandatory consecutive sentences within the agreed

sentencing range even without making all of the findings that would otherwise be

required for the imposition of consecutive sentences under R.C. 2929.14(C)(4). See,

e.g., State v. Williams, 8th Dist. Cuyahoga No. 109091, 2020-Ohio-4467, ¶ 43; State

v. Phillips, 3d Dist. Allen No. 1-19-43, 2020-Ohio-2785, ¶ 27 (where defendant’s

sentence was imposed pursuant to a joint recommendation, appellate court “need

not discuss whether the trial court made consecutive-sentence findings to conclude

that [defendant’s] consecutive sentences are authorized by law”).

              Because the sentences imposed by the trial court were within the

sentencing range jointly recommended by Andrews and the state as part of the plea

agreement and were authorized by law, Andrews’ sentences, including the

imposition of consecutive sentences, are not reviewable under R.C. 2953.08(D)(1).
              Even if the trial court’s decision to impose consecutive sentences was

reviewable and the trial court was required to make consecutive sentencing findings

prior to the imposition of consecutive sentences, we could not say that the record

“clearly and convincingly” “does not support” the trial court’s findings under R.C.

2929.14(C)(4). R.C. 2953.08(G)(2). In his appellate brief, Andrews acknowledges

that he “proximately caused a deadly chain of events by recklessly shooting at

someone who then fired back.” Andrews fired shots from a moving vehicle on a busy

street, in an area in which there were multiple cars and pedestrians, and under

circumstances in which Andrews could have reasonably expected that his intended

victims would return fire. Regardless of whether Andrews fired the deadly shot,

there is no dispute that his conduct posed a great risk of serious bodily harm to the

public and, in fact, resulted in the death of an innocent bystander, a nine-year-old

girl.

              Further, as the state noted at the sentencing hearing, Andrews, who

was then 21, had a lengthy history of criminal conduct, including 15 prior juvenile

delinquency adjudications — many of which involved offenses of violence. In this

case, Andrews got into a verbal altercation with a group of males and escalated the

dispute into a drive-by shooting. The presentence investigation report identifies

Andrews as having a “high risk” of recidivism. The record does not clearly and

convincingly fail to support the trial court’s consecutive sentence findings under

R.C. 2929.14(C)(4).

              We overrule Andrews’ assignment of error.
              Judgment affirmed.

      It is ordered that appellee recover from appellant the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

Cuyahoga County Court of Common Pleas to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN A. GALLAGHER, JUDGE

LARRY A. JONES, SR., P.J., and
MARY EILEEN KILBANE, J., CONCUR